Danhof, C. J.
(dissenting). I believe the majority misapprehends the basic purpose of the exclusionary rule. That rule is designed to protect individual liberties, not to redress their contravention after the fact. Hence, the rule is described as "prophylactic”. Although the majority may, as they say, find this proposition difficult to accept, the United States Supreme Court has had no similar difficulty. "The rule is calculated to prevent, not to repair. Its purpose is to deter — to compel respect for the constitutional guaranty in the only effectively available way — by removing *54the incentive to disregard it.” Brown v Illinois, 422 US 590, 599-600; 95 S Ct 2254; 45 L Ed 2d 416 (1975), quoting Elkins v United States, 364 US 206, 217; 80 S Ct 1437; 4 L Ed 2d 1669 (1960).
The majority states that the purpose of the rule is "to do justice”. Quite the contrary is true. When evidence is suppressed truth, and therefore justice, is rendered less attainable. When the exclusionary rule is applied justice is sacrificed for the purpose of safeguarding those liberties we value most.
To apply a rule designed for prevention to events having occurred in the past, and therefore not capable of prevention, does violence to the rule. Clearly this is the circumstance the Supreme Court meant to avoid in limiting the decision in People v Beavers, 393 Mich 554; 227 NW2d 511 (1975), to prospective application only. I adhere to the decisions in People v Pulley, 66 Mich App 321; 239 NW2d 366 (1976), lv den, 396 Mich 852 (1976), and People v Livingston, 64 Mich App 247; 236 NW2d 63 (1975), insofar as they stand for the proposition that Beavers applies to conduct occurring after the date of its release, not to trials occurring after that date.
I would reverse the ruling of the district court.